ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments/Remarks filed on 01/21/2022, which have been entered. As filed by Applicant: Claims 1-3 & 5-15 are pending. Claims 1-3, 5-11, 13-14 are currently amended. Claim 4 has been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Terminal Disclaimer
3.	The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,305,486 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Accordingly, the rejection of claims 1-13 on the ground of nonstatutory double patenting over claims 1-15 of [previously] copending App. No. 16/074,284 [now issued as US Patent No. 11,305,486] has been withdrawn.


Response to Arguments
4.	Applicant’s arguments, filed 01/21/2022, with respect to the rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Yadav (US 2005/0271566 A1), in view of Feldkamp (US 2005/0126434 A1), have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 


Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Chin Kim on 04/18/2022.
The application has been amended as follows: 
Claim 15, line 1, change “…defined in claims 1, 16, and 14, further” to “…defined in claim 14, further”.


Allowable Subject Matter
6.	Claims 1-3 and 5-15 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Yadav (US 2005/0271566 A1) and Feldkamp (US 2005/0126434 A1), for the detailed reasons presented in Applicant’s Remarks filed on 01/21/2022.
In agreement with Applicant’s arguments, there would have been no motivation to one of ordinary skill in the art based upon the disclosures of Yadav and/or Feldkamp to arrive at the claimed dispersion [claims 1-3 & 5], jettable composition [claims 6-13], and method [claims 14-15] as a whole with the required combination of features, specifically cesium tungsten oxide nanoparticles with a zwitterionic stabilizer.
One of ordinary skill in the art would not find the instantly claimed composition and method limitations to be obvious variants of the prior art teachings and other known jettable (e.g. thermal inkjet printing) compositions/dispersions. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        April 22, 2022